Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-41 are currently pending. 

Priority
This application claims is a continuation in part of 16512972 dated 07/16/2019.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/02/2021, 07/14/2021, 10/07/2021, 03/01/2022, 06/01/2022 and 09/15/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Subject Matter Free of Prior Art
The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within claim 20 and 40. In particular, the cited prior art of record fails to expressly teach or suggest the combination of: wherein: the radiotherapy optimization problem is defined as:
  
    PNG
    media_image1.png
    63
    560
    media_image1.png
    Greyscale
 
where x* E (2 is a solution of the radiotherapy optimization problem, (2 is the feasible set, ws is a vector of weights for each structure S, cp is a linear map of x to dose in a voxel v, ds is a reference dose for structure S, and g(x) and fs(x) are real-valued functions.

The Examiner would like to suggest incorporating training machine learning in independent claims to potentially overcome the 101 rejection, pending further consideration. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 21 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating radiotherapy treatment plan. 
Regarding claims 1, 21 and 41, the limitation of (claim 1 being representative) receiving a radiotherapy optimization problem, the radiotherapy optimization problem comprising a plurality of parameters; processing the radiotherapy optimization problem to instantiate a first set of candidate parameters; converting the first set of candidate parameters into an adapted representation; defining an adapted radiotherapy optimization problem as a function of the adapted representation such that a given solution to the adapted radiotherapy optimization problem estimates a solution to the radiotherapy optimization problem; processing the adapted radiotherapy optimization problem to estimate a function of the solution to the adapted radiotherapy optimization problem; and processing the estimated function of the solution to the adapted radiotherapy optimization problem to generate a deliverable radiotherapy treatment plan as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting (in claim 1) processor circuitry, (in claim 21) a processor, a memory storing instructions and (in claim 41) a non-transitory computer-readable storage medium and computer, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the processor circuitry, processor, memory, a non-transitory computer-readable storage medium and computer, the claims encompass generating radiotherapy treatment plan in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a processor circuitry. Claim 21 recites the additional element of a processor and a memory. Claim 41 recites the additional element of a non-transitory computer-readable storage medium and computer. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor circuitry, processor, memory, a non-transitory computer-readable storage medium and computer to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-20 and 22-40 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 22 further define instantiating the first set of candidate parameters. Dependent claims 3 and 23 further define the sampling process. Dependent claims 4 and 24 further define processing at least one of the radiotherapy optimization problem. Dependent claims 5 and 25 further define the new set of candidate parameters. Dependent claims 6 and 26 further define the parameter search optimization problem. Dependent claims 7 and 27 further define the adapted representation. Dependent claims 8 and 28 further define the adapted radiotherapy optimization problem. Dependent claims 9 and 29 further define processing of the adapted radiotherapy optimization problem. Dependent claims 10 and 30 further define the function of the solution. Dependent claims 11 and 31 further define options. Dependent claims 12 and 32 further define processing the estimated solution. Dependent claims 13 and 33 further define converting the function of the solution. Dependent claims 14 and 34 further define the radiotherapy optimization problem. Dependent claims 15 and 35 further define the first set of candidate parameters. Dependent claims 16 and 36 further define converting the first set of candidate parameters. Dependent claims 17 and 37 further define the first set of candidate parameters. Dependent claims 18 and 38 further define processing the adapted radiotherapy optimization problem. Dependent claims 19 and 39 further define the plurality of parameters. Dependent claims 20 and 40 further define the radiotherapy optimization problem.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 10, 14, 21, 24, 27, 30, 34 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (WO 2015/103184).

REGARDING CLAIM 1
	Li discloses a method for generating a radiotherapy treatment plan, the method comprising ([abstract] teaches Systems and methods directed to adaptive radiotherapy planning): receiving, by processor circuitry, a radiotherapy optimization problem, the radiotherapy optimization problem comprising a plurality of parameters ([00125] teaches condition met to trigger plan modification such as, for example in the case of reduced target coverage or increased radiation dose hotspots (receiving a radiotherapy optimization problem) The process begins where a radiotherapy treatment plan is provided as input to any systems configured to carry out the process, such as a treatment planning or delivery station. The treatment plan input, defined at least by a radiation dose distribution (interpreted by examiner as the parameters), may be a plan generated at the onset of treatment schedule, or may be a subsequently modified plan); processing the radiotherapy optimization problem to instantiate a first set of candidate parameters ([00126] teaches dose gradients are determined defining a variation in radiation dose, such dose gradients may be used in defining any number of optimization objectives (interpreted by examiner as the a first set of candidate parameters), which may be desirable in a plan optimization process. In particular, radiation dose distributions in treatment plans already subjected to an optimization may potentially represent an optimally achievable solution for desired dose constraints, and thus may prove to be good starting point in an optimization process.); converting the first set of candidate parameters into an adapted representation (Fig. 23 teaches PCR structures (interpreted by examiner as the adaptive representation). [00128] teaches the updated target contours may then be used, at process block 1610, to generate PCR structures arranged generally in relation to, or about the updated contours of targeted structures); defining an adapted radiotherapy optimization problem as a function of the adapted representation such that a given solution to the adapted radiotherapy optimization problem estimates a solution to the radiotherapy optimization problem ([00128] teaches generate an objective function for use in the optimization process. Then an optimization process may be performed using generated PCR structures along with objectives defined in accordance with determined dose gradients. During the optimization process, which may require any number of iterations, the objective function may be modified according to defined objectives, to achieve targeted dose constraints or dose gradients (interpreted by examiner as given solution to the adapted radiotherapy optimization problem estimates a solution to the radiotherapy optimization problem), for example, dose gradient from surfaces of the updated target volumes in relation to any or all non-target or objects at risk); processing the adapted radiotherapy optimization problem to estimate a function of the solution to the adapted radiotherapy optimization problem ([00129] teaches then a report is generated (interpreted by examiner as the solution), representative of the adapted radiotherapy plan obtained from the plan optimization process); and processing the estimated function of the solution to the adapted radiotherapy optimization problem to generate a deliverable radiotherapy treatment plan ([0129] teaches the report is representative of the adapted radiotherapy plan obtained from the plan optimization process, which may take any shape or form, as desired or required by a treatment plan verification or delivery system (interpreted by examiner as generate a deliverable radiotherapy treatment plan)).

REGARDING CLAIMS 21 and 41
Claims 21 and 41 are analogous to Claim 1 thus Claims 21 and 41 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIM 4
Li discloses the limitation of claim 1.
Li further discloses:
The method of claim 1, further comprising processing at least one of the radiotherapy optimization problem, previously generated candidate parameters and the function of the solution to the adapted radiotherapy optimization problem to generate a new set of candidate parameters (Li at [00134] teaches the optimization step was then performed using the newly generated PCRs along with the stored objective function. To quickly reach dose gradient goals, the optimization of the adaptive plan started from the original plan on the image of the day. Since the dose gradients may be the best achievable, each of the objective goals (for each PCR) was set to the exact DVH points obtained from the original plan, and weighted equally (interpreted by examiner as the a new set of candidate parameters)).
REGARDING CLAIM 24
Claim 24 is analogous to Claim 4 thus Claim 24 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

REGARDING CLAIM 7
Li discloses the limitation of claim 1.
Li further discloses:
The method of claim 1, wherein the adapted representation is at least one of a tensor representation, a canonical form of the radiotherapy optimization problem, or a representation of the radiotherapy optimization problem by an algebraic modeling language (Li at [0092] teaches the use of tensor product form (interpreted by examiner as the tensor representation)). 

REGARDING CLAIM 27
Claim 27 is analogous to Claim 7 thus Claim 27 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

REGARDING CLAIM 10
Li discloses the limitation of claim 1.
Li further discloses:
The method of claim 1, wherein the function of the solution to the adapted optimization problem comprises at least one of (i) the solution itself, (ii) a resulting dose distribution or dose-based metrics such as dose volume histogram (DVH) criteria, (iii) radiobiological effects, (iv) radiosurgical metrics such as coverage, selectivity or gradient index, (v) metrics quantifying a complexity of radiotherapy delivery, (vi) geometrical deviations, or (vii) sensitivity to uncertainties (Li at [0035] teaches dose volume histograms [00128] teaches the PCR structures may be centered about the updated target contours and directed towards any or all non-targets, or objects at risk, and points along a dose volume histogram of the PCR structures may be used to generate an objective function for use in the optimization process.).

REGARDING CLAIM 30
Claim 30 is analogous to Claim 10 thus Claim 30 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

REGARDING CLAIM 14
Li discloses the limitation of claim 1.
Li further discloses: 
The method of claim 1. wherein the radiotherapy optimization problem comprises at least one of images of a patient or patient volume. a segmentation of the patient volume. a dose kernel. a dose volume histogram constraint. or a dose constraint (Li at [abstract] teaches generating an optimized plan based on updated images (interpreted by examiner as at least one of images of a patient)). 

REGARDING CLAIM 34
Claim 34 is analogous to Claim 14 thus Claim 34 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 6, 8, 9, 11-13, 15-19, 22, 23, 25, 26, 28, 29, 31-33, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2015/103184) and in further view of Hibbard (US 2019/0333623).

REGARDING CLAIM 2
Li discloses the limitation of claim 1.
Li does not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein instantiating the first set of candidate parameters comprises a sampling process that generates candidate parameters according to at least one of a deterministic pattern and a probability distribution (Hibbard at [0084] teaches operations of radiotherapy planning can be improved with uses of deep learning (DL)/machine learning (ML) approaches involving a GAN as discussed herein. AI, DL, or ML are all based on mathematical analyses of random variable probabilities and their probability distributions).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate the radiotherapy treatment plan modeling as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).

REGARDING CLAIM 3
Li discloses the limitation of claim 1.
Li and Hibbard discloses the limitation of claim 2.
Li does not explicitly disclose, however Hibbard further discloses:
The method of claim 2, wherein the sampling process is adapted based on at least one of user input or the radiotherapy optimization problem (Hibbard at [0085] teaches the probability distribution for random variable X, p(x) and a sample x drawn from distribution).

REGARDING CLAIMS 22-23
Claims 22-23 are analogous to Claims 2-3 thus Claims 22-23 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 2-3.

REGARDING CLAIM 5
Li discloses the limitation of claims 1 and 4.
Li does not explicitly disclose, however Hibbard further discloses:
The method of claim 4, wherein the new set of candidate parameters are generated according to a parameter search optimization problem comprising a bilevel optimization problem (Hibbard at [0103] teaches an important CNN architectural innovation is the skip connections. Originally introduced to improve accuracy and shorten training, skip connections splice nodal data at one level of a network with that of nodes at another level (interpreted by examiner as a bilevel optimization problem)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate generating a new set of parameters as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).

REGARDING CLAIM 25
Claim 25 is analogous to Claim 5 thus Claim 25 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

REGARDING CLAIM 6
Li discloses the limitation of claim 1.
Li and Hibbard discloses the limitation of claim 5.
Li does not explicitly disclose, however Hibbard further discloses:
The method of claim 5, wherein the parameter search optimization problem is solved using a learned or non-learned optimization process including at least one of a machine learning model, a simplex method, an interior point method, a Newton method, a quasi-Newton method, a Gauss- Newton method, a Levenberg-Marquardt method, a linear least-squares method, a gradient descent method, a projected gradient method, a conjugate gradient method, an augmented Lagrangian method, a Nelder-Mead method, a branch and bound method, a cutting plane method, simulated annealing, or sequential quadratic programming (Hibbard at [0004] teaches the use of machine learning model). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate the use of machine learning model as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).

REGARDING CLAIM 26
Claim 26 is analogous to Claim 6 thus Claim 26 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

REGARDING CLAIM 8
Li discloses the limitation of claim 1.
Li does not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein the adapted radiotherapy optimization problem is processed by a machine learning model comprising a deep neural network, a convolutional neural network or a graph neural network (Hibbard at [0004] teaches the use of deep neural network).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate deep neural network as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).

REGARDING CLAIM 28
Claim 28 is analogous to Claim 8 thus Claim 28 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

REGARDING CLAIM 9
Li discloses the limitation of claim 1.
Li does not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein the processing of the adapted radiotherapy optimization problem to estimate the function of the solution to the adapted radiotherapy optimization problem comprises at least one of a (i) a surrogate function, (ii) upper and lower bounds, (iii) an optimization solver halted before convergence, (iv) interpolation of already obtained results, or (v) a trained machine learning model (Hibbard at [0005] teaches using a trained neural network (interpreted by examiner as a trained machine learning model)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate a trained machine learning model as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).

REGARDING CLAIM 29
Claim 29 is analogous to Claim 8 thus Claim 28 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

REGARDING CLAIM 11
Li discloses the limitation of claim 1.
Li does not explicitly disclose, however Hibbard further discloses: 
The method of claim 1, further comprising at least one of: assessing whether the estimated solution is tentatively acceptable; verifying whether the estimated solution is deliverable; or processing the estimated solution to generate a deliverable solution (Hibbard at [0028] teaches the trained generative model predicts treatment dose estimates (interpreted by examiner as processing the estimated solution to generate a deliverable solution)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate processing the estimated solution to generate a deliverable solution as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).

REGARDING CLAIM 31
Claim 31 is analogous to Claim 11 thus Claim 31 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 11.

REGARDING CLAIM 12
Li discloses the limitation of claim 1.
Li and Hibbard disclose the limitation of claim 11.
Li does not explicitly disclose, however Hibbard further discloses: 
The method of claim 11. wherein processing the estimated solution to generate a deliverable solution comprises solving the radiotherapy optimization problem exactly using the corresponding set of candidate parameters (Hibbard at [0060] teaches after the target tumor and the OAR(s) have been located and delineated, a dosimetrist, physician, or healthcare worker would determine a specific dose of radiation to be applied to the target tumor, as well as any maximum amounts of dose that may be received by the OAR proximate to the tumor (e.g., left and right parotid, optic nerves, eyes, lens, inner ears, spinal cord, brain stem, and the like). After the radiation dose is determined for each anatomical structure (e.g., target tumor, OAR), a process known as inverse planning would be performed to determine one or more treatment plan parameters that would achieve the desired radiation dose distribution (interpreted by examiner as solving the radiotherapy optimization problem exactly using the corresponding set of candidate parameters)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate solving the radiotherapy optimization problem using a set of candidate parameters as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).

REGARDING CLAIM 32
Claim 32 is analogous to Claim 12 thus Claim 32 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 12.

REGARDING CLAIM 13
Li discloses the limitation of claim 1.
Li does not explicitly disclose, however Hibbard further discloses: 
The method of claim 1. further comprising: converting the function of the solution to the adapted radiotherapy optimization problem from a multi-dimensional tensor to a set of scalars (Hibbard at [0129] teaches in an example, an estimate of a radiotherapy dose distribution may be generated as a result of training a cGAN network and output as a DVH representation. The network may carry out the two-player minimax game described by equation (18), such as by using a specific implementation of the cGAN algorithm (e.g., as implemented in TensorFlow). A result of radiotherapy dose estimation may be generated from a cGAN network at select time points during training, such as during different epochs. Other forms of visualizations, comparisons, or validations of training or predicted results may also be utilized in connection with a GAN-trained generative model (interpreted by examiner as converting the function of the solution to the adapted radiotherapy optimization problem from a multi-dimensional tensor to a set of scalars)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate converting from a multi-dimensional tensor to a set of scalars as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).

REGARDING CLAIM 33
Claim 33 is analogous to Claim 13 thus Claim 33 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 13.

REGARDING CLAIM 15
Li discloses the limitation of claim 1.
Li does not explicitly disclose, however Hibbard further discloses: 
The method of claim 1, wherein the first set of candidate parameters are converted into an adapted representation based on an affine function (Hibbard at [0108]-[0110] teaches a cost function + a constant (interpreted by examiner as an affine function)).
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate converting based on an affine function as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).

REGARDING CLAIM 35
Claim 35 is analogous to Claim 15 thus Claim 35 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 15.

REGARDING CLAIM 16
Li discloses the limitation of claim 1.
Li does not explicitly disclose, however Hibbard further discloses: 
The method of claim 1, wherein converting the first set of candidate parameters into an adapted representation comprises mapping organ-specific parameters to voxel-specific parameters structured in a multi-dimensional grid corresponding to a patient geometry (Hibbard at [0071] teaches the dose received by a voxel is a linear function of beamlet intensities or weights and [0072] teaches the dose deposited in voxel j in structure s from beamlet i at unit intensity, the intensity or weight of beamlet i is denoted by x.sub.i, and the vector of n beamlet weights is b=(b.sub.1, . . . , b.sub.n).sup.T where superscript T indicates the vector transpose. S is the total number of structures, where the first T of them are targets (T<S), and v.sub.s is the number of voxels in structure s∈S. The dose distribution in structures is D.sub.s(b)=(D.sub.ls(b), . . . ,D.sub.v,s(b)), s=1, . . . ,S (interpreted by examiner as voxel-specific parameters structured in a multi-dimensional grid corresponding to a patient geometry)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate mapping organ-specific parameters to voxel-specific parameters structured in a multi-dimensional grid corresponding to a patient geometry as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).

REGARDING CLAIM 36
Claim 36 is analogous to Claim 16 thus Claim 36 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 16.

REGARDING CLAIMS 17 and 37
Claims 17 and 37 are analogous to Claims 13, 16, 33 and 36 thus Claims 17 and 37 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 13, 16, 33 and 36.

REGARDING CLAIM 18
Li discloses the limitation of claim 1.
Li does not explicitly disclose, however Hibbard further discloses: 
The method of claim 1, wherein processing the adapted radiotherapy optimization problem to estimate the function of the solution to the adapted radiotherapy optimization problem is performed in parallel or asynchronously (Hibbard at [0043] teaches the processing circuitry may utilize software programs (e.g., a treatment planning software) along with the image data and other patient data to create a radiation therapy treatment plan. In an example, the image data may include or be accompanied by anatomical or diagnostic information such as data associated with a patient anatomical region, organ, or volume of interest segmentation data. Patient data may include information such as (1) functional organ modeling data (e.g., serial versus parallel organs, appropriate dose response models, etc.) (interpreted by examiner a performed in parallel)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate estimating in parallel as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).



REGARDING CLAIM 38
Claim 38 is analogous to Claim 18 thus Claim 38 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 18.

REGARDING CLAIM 19
Li discloses the limitation of claim 1.
Li does not explicitly disclose, however Hibbard further discloses: 
The method of claim 1, wherein the plurality of parameters are processed based on user input or automatically using an open-loop or closed-loop process (Hibbard at [0007] teaches an input image and outputting the generative model for use in generating radiotherapy treatment dose information, as the generative model is adapted for identifying a radiotherapy dose data for a radiotherapy treatment of a human subject based on input anatomical data that corresponds to a mapping of an anatomical structure for the radiotherapy treatment (interpreted by examiner as plurality of parameters are processed based on user input)).
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the adaptive planning of Li to incorporate processing parameters based on user input as taught by Hibbard, with the motivation of providing technical advantages such as reduced computing processing times to generate plan data, improved efficiency in data analysis operations, reproducibility and refined improvement of later developed treatment plan data and data values, and accompanying improvements in processing, memory, and network resources used to conduct radiotherapy treatment planning and operational workflow activities (Hibbard at [0024]).

REGARDING CLAIM 39
Claim 39 is analogous to Claim 19 thus Claim 39 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sjölund (US 2017/0177812) teaches systems and methods for optimizing treatment planning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626